            Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
——————————————————————————X
THE ANNUITY, PENSION, WELFARE, TRAINING AND
LABOR MANAGEMENT COOPERATION TRUST FUNDS
OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO, BY THEIR
TRUSTEES EDWIN L. CHRISTIAN, CHRISTOPHER T.                               COMPLAINT
CONFREY, JOHN CRONIN, JOSEPH BYRNE, KENNETH
KLEMENS, JR., JOHN F. O’HARE, MICHAEL SALGO and                           20-CIV-02257
WILLIAM TYSON, and INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO, BY
ITS BUSINESS MANAGER EDWIN L. CHRISTIAN,

                                        Plaintiffs,

               -against-

LASHAY'S CONSTRUCTION & DEVELOPMENT CO., INC.,

               Defendant.
——————————————————————————X

       Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING and LABOR

MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO (“LOCAL 14 TRUST FUNDS”) and

Plaintiff INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B,

AFL-CIO (“LOCAL 14”), by their attorneys, BRADY McGUIRE & STEINBERG, P.C., for

their Complaint, respectfully allege:

       1.      This is an action arising under the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended, 29 U.S.C. § 1001 ​et seq.​ and Section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185 to compel an audit

of Defendant’s payroll records and to recover annuity, voluntary annuity, pension, welfare,

training and labor management cooperation trust fund contributions along with dues assessment
            Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 2 of 12



and defense fund payments based upon the breach of the terms and conditions of a collective

bargaining agreement.

                                   JURISDICTION & VENUE

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Southern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, Defendant’s principal office for the transaction of business is located in the City

of Yonkers, County of Westchester and State of New York.

                                          THE PARTIES

       4.      Plaintiffs LOCAL 14 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186, having their

principal office for the transaction of business located at 159-18 Northern Boulevard, Flushing,

New York.

       5.      EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN CRONIN,

JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, MICHAEL SALGO and

WILLIAM TYSON are Trustees of Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS and are “fiduciaries” within the meaning of Section 3(21) of ERISA, 29

U.S.C. § 1002(21).

       6.      EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN CRONIN,

JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, MICHAEL SALGO and
               Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 3 of 12



WILLIAM TYSON are Trustees of Plaintiff LOCAL 14 LABOR MANAGEMENT

COOPERATION TRUST FUND and are “fiduciaries” within the meaning of Section 501 of the

Labor-Management Reporting and Disclosure Act, 29 U.S.C. § 501 and the common law of

trusts.

          7.      Plaintiffs LOCAL 14 ANNUITY and PENSION FUNDS are employee pension

benefit plans within the meaning of Section 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2)

and established for the purpose of providing retirement income to eligible participants.

          8.      Plaintiffs LOCAL 14 WELFARE and TRAINING FUNDS are employee welfare

benefit plans within the meaning of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established

for the purpose of providing medical and skill improvement benefits to eligible participants.

          9.      Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE & TRAINING FUNDS

constitute multi-employer/employee benefit plans within the meaning of Sections 3(3) and 3(37)

of ERISA, 29 U.S.C. §§ 1002(3) and (37).

          10.     Plaintiff LOCAL 14 LABOR MANAGEMENT COOPERATION TRUST FUND

is a labor management cooperation trust fund as defined under the Labor-Management

Cooperation Act of 1978, 29 U.S.C. § 186(c)(9) and Section 501(c)(5) of the Internal Revenue

Code.

          11.     Plaintiff LOCAL 14 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152, having its principal office for the transaction of business located at 159-18

Northern Boulevard, Flushing, New York.

          12.     EDWIN L. CHRISTIAN is the Business Manager and chief executive officer of

Plaintiff LOCAL 14.
          Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 4 of 12



        13.    Upon information and belief, Defendant LASHAY'S CONSTRUCTION &

DEVELOPMENT CO., INC. (“LASHAY'S CONSTRUCTION”) was and still is a New York

corporation with its principal place of business at 92 Main Street, Suite 215, Yonkers, New

York.

        14.    Upon information and belief, Defendant LASHAY'S CONSTRUCTION was and

still is a foreign corporation duly licensed to do business in the State of New York.

        15.    Upon information and belief, Defendant LASHAY'S CONSTRUCTION was and

still is a foreign corporation doing business in the State of New York.

        16.    Upon information and belief, Defendant LASHAY'S CONSTRUCTION is an

employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of

the LMRA, 29 U.S.C. § 185.

                              BACKGROUND INFORMATION

        17.    At all times relevant hereto, Plaintiff LOCAL 14 and Defendant LASHAY'S

CONSTRUCTION were parties to a collective bargaining agreement as a result of Defendant’s

status as a member of the General Contractors Association of New York, Inc. (“GCA”) and

Defendant LASHAY'S CONSTRUCTION agreed to be bound to the terms and conditions

thereof (hereafter referred to as the “Collective Bargaining Agreement”).

        18.    Pursuant to the terms of the Collective Bargaining Agreement, Defendant

LASHAY'S CONSTRUCTION is obligated to remit, at specified rates, annuity, voluntary

annuity, pension, welfare, training and labor management cooperation trust fund contributions

based upon each regular or straight and double time hour of work performed by those employees

covered by the Collective Bargaining Agreement.
          Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 5 of 12



       19.     Pursuant to the terms of the Collective Bargaining Agreement, Defendant

LASHAY'S CONSTRUCTION is obligated to remit, at specified rates, employee allocated dues

assessment and defense fund payments to Plaintiff LOCAL 14 based upon each straight and

double time hour of work performed by those employees covered by the Collective Bargaining

Agreement.

       20.     Pursuant to the terms of the Collective Bargaining Agreement, Defendant

LASHAY'S CONSTRUCTION is obligated to make its books and records available to the

designated representative of Plaintiffs in order to determine if the proper amount in annuity,

voluntary annuity, pension, welfare, training and labor management cooperation trust fund

contributions along with dues assessment and defense fund payments have been made to

Plaintiffs as required by the Collective Bargaining Agreement.

       21.     At all times relevant hereto, Defendant LASHAY’S CONSTRUCTION

affirmatively agreed to bind itself to all the terms and conditions of the trust agreements

establishing Plaintiff LOCAL 14 TRUST FUNDS as a result of its execution and submission of

stamp purchase order forms.

       22.     The terms and conditions of said trust agreements provide for the collection of

fringe benefit contributions and empower the Board of Trustees for Plaintiffs LOCAL 14

TRUST FUNDS to compel the production of the books and records of contributing employers,

such as Defendant LASHAY’S CONSTRUCTION, to determine if the proper amount in annuity,

voluntary annuity, pension, welfare, training and labor management cooperation trust fund

contributions have been made to said Plaintiffs.
           Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 6 of 12



                    AS AND FOR A FIRST CAUSE OF ACTION
                 (AUDIT DEMAND PURSUANT TO ERISA, TRUST
             AGREEMENTS & COLLECTIVE BARGAINING AGREEMENT)

       23.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 22 inclusive with the same force and effect as though more fully set forth at

length herein.

       24.       Pursuant to the terms of the Trust Agreements establishing Plaintiffs LOCAL 14

TRUST FUNDS, as referred to in the Collective Bargaining Agreement and the stamp purchase

order forms, along with ERISA, Plaintiffs are entitled to an audit of the books and records of

Defendant LASHAY'S CONSTRUCTION.

       25.       Section 209(a)(1) of ERISA, 29 U.S.C. § 1059(a)(1) together with applicable case

law provides that employers are required to maintain records so that employee benefit plans may

review them to determine whether contributions are due and employers, such as Defendant

LASHAY'S CONSTRUCTION, have an affirmative duty to furnish to Plaintiffs the information

needed for them to fulfill their duties.

       26.       In pertinent part, the Collective Bargaining Agreement states:

                 The parties further agree to be bound to all the agreements and declarations of
                 trusts, amendments and regulations, thereto, referenced in the applicable
                 Association Collective Bargaining Agreements and to remit all contributions as
                 set forth under the applicable Association Collective Bargaining Agreements and
                 all amendments, renewals and/or extensions thereto, as adopted by the aforesaid
                 Association and the aforesaid Local Union or their designated trustees.

       27.       In pertinent part, the stamp order forms executed by a representative of Defendant

LASHAY’S CONSTRUCTION state:

                 The Employer hereby agrees to be bound by all the terms and conditions of the
                 Local 14-14B I.U.O.E. Fringe Benefit Trusts described herein and to make all
                 Fringe Benefit Payments pursuant to the requirements of the applicable Local
                 14-14B Trust Instruments and any amendments to said Trusts.
          Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 7 of 12




       28.     In pertinent part, the Trust Agreements establishing each of Plaintiffs LOCAL 14

TRUST FUNDS provide that:

               The Trustees may call upon the Employers . . . to furnish to the Trustees such
               information and reports as they may require in the performance of their duties . . .
               The Trustees, or their authorized representatives, duly authorized in writing, shall
               have the right to audit, examine and make copies of all or any part of the books
               and records of any Employer including but not limited to payroll books and
               records, cash books, ledgers, contracts, tax returns or reports, and any other book
               or record which the Trustees deem necessary or desirable in connection with the
               proper administration of this Trust.

       29.     Upon information and belief, Defendant LASHAY'S CONSTRUCTION may

have underreported the number of employees, the amount of employee hours and wages paid to

its employees and therefore the annuity, voluntary annuity, pension, welfare, training and labor

management cooperation trust fund contributions along with dues assessment and defense fund

payments due to Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14, respectively.

       30.     Although Plaintiffs formally requested the production of the books and records

from Defendant LASHAY'S CONSTRUCTION in order to determine if the aforementioned

annuity, voluntary annuity, pension, welfare, training and labor management cooperation trust

fund contributions along with dues assessment and defense fund payments have been properly

paid, to date, said Defendant has refused to produce the documents and schedule an audit. As a

result thereof, Plaintiffs demand an audit of the books and records of Defendant LASHAY'S

CONSTRUCTION for the period of July 1, 2016 through February 29, 2020.
          Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 8 of 12



                      AS AND FOR A SECOND CAUSE OF ACTION
                 (BREACH OF COLLECTIVE BARGAINING AGREEMENT​)

       31.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 30 inclusive with the same force and effect as though more fully set forth at

length herein.

       32.       Upon information and belief, Defendant LASHAY'S CONSTRUCTION has

failed to provide the contractually required annuity, voluntary annuity, pension, welfare, training

and labor management cooperation trust fund contributions along with dues assessment and

defense fund payments for the period of July 1, 2016 through February 29, 2020 in the

approximate amount of $100,000.00.

       33.       Upon information and belief, Defendant LASHAY'S CONSTRUCTION has

failed to pay any portion of the outstanding amount owed in annuity, voluntary annuity, pension,

welfare, training and labor management cooperation trust fund contributions to Plaintiffs

LOCAL 14 TRUST FUNDS with the final amount owed to be confirmed after the completion of

the audit requested in the First Cause of Action.

       34.       Upon information and belief, Defendant LASHAY'S CONSTRUCTION has

failed to pay any portion of the outstanding amount owed in dues assessment and defense fund

payments to Plaintiff LOCAL 14 with the final amount owed to be confirmed after the

completion of the audit requested in the First Cause of Action.

       35.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant LASHAY'S CONSTRUCTION,

said Defendant is liable to Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14,
          Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 9 of 12



collectively, in the approximate amount of $100,000.00 with the final amount owed to be

calculated after the completion of the audit requested in the First Cause of Action.

                         AS AND FOR A THIRD CAUSE OF ACTION
                           (BREACH OF ERISA OBLIGATIONS)

       36.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 35 inclusive with the same force and effect as though more fully set forth at

length herein.

       37.       Upon information and belief, the failure of Defendant LASHAY'S

CONSTRUCTION to remit the required annuity, voluntary annuity, pension, welfare and

training contributions to Plaintiffs LOCAL 14 ANNUITY, PENSION WELFARE &

TRAINING FUNDS for the period of July 1, 2016 through February 29, 2020 in the

approximate amount of $100,000.00 is a violation of Section 515 of ERISA, 29 U.S.C. § 1145,

which requires that employers pay fringe benefit contributions in accordance with the terms of

the trust agreements establishing Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS or under the terms of a collective bargaining agreement.

       38.       Upon information and belief, Defendant LASHAY'S CONSTRUCTION remains

delinquent in remitting the proper amount owed in annuity, voluntary annuity, pension, welfare

and training contributions to Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS with the final amount owed to be confirmed after the audit requested in the

First Cause of Action is completed.

       39.       Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with
          Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 10 of 12



(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditors’ fees; and (f)

the costs and disbursements of the action.

       40.     Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant LASHAY'S CONSTRUCTION as well as the terms of the

trust agreements establishing Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS, and as a result thereof having violated Section 515 of ERISA, 29 U.S.C. §

1145, said Defendant is liable to Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS in the approximate amount of $100,000.00 (with the final amount owed to

be confirmed after completion of the audit requested in the First Cause of Action), together with

accumulated interest on the unpaid fringe benefit contributions, statutory damages, reasonable

attorneys’ fees, auditors’ fees, along with the costs and disbursements incurred in this action, all

pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE​, Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING AND

LABOR MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL

UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO and Plaintiff

INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO

demand judgment on the First Cause of Action in the form of an Order requiring Defendant

LASHAY'S CONSTRUCTION & DEVELOPMENT CO., INC. to submit its books and records

to the designated representative of Plaintiffs for an audit in accordance with the applicable

provisions of ERISA, the Trust Agreements establishing Plaintiffs LOCAL 14 TRUST FUNDS
         Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 11 of 12



and the Collective Bargaining Agreement for the period of July 1, 2016 through February 29,

2020.

        WHEREFORE​, Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING AND

LABOR MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL

UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO and Plaintiff

INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO

demand judgment on the Second Cause of Action of Defendant LASHAY'S CONSTRUCTION

& DEVELOPMENT CO., INC. in the amount of annuity, voluntary annuity, pension, welfare

and training fund contributions with interest, labor management cooperation trust fund

contributions, dues assessment and defense fund payments determined to be due and owing

pursuant to the report issued subsequent to the completion of the audit demanded in the First

Cause of Action.

        WHEREFORE​, Plaintiffs THE ANNUITY, PENSION, WELFARE AND TRAINING

FUNDS OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL

14-14B, AFL-CIO demand judgment on the Third Cause of Action of Defendant LASHAY'S

CONSTRUCTION & DEVELOPMENT CO., INC. in the amount of annuity, voluntary annuity,

pension, welfare and training contributions with interest determined to be due and owing

pursuant to the report issued subsequent to the completion of the audit demanded in the First

Cause of Action, together with:

           1. Prejudgment interest, computed at the plan rate or the applicable United States
              Treasury rate from the date on which the first payment was due on the total
              amount owed by the Defendant, in accordance with Section 502(g)(2)(B) of
              ERISA, 29 U.S.C. § 1132(g)(2)(B);

           2. Statutory damages in accordance with Section 502(g)(2)(C) of ERISA, 29 U.S.C.
              § 1132(g)(2)(C);
        Case 7:20-cv-02257-CS Document 1 Filed 03/13/20 Page 12 of 12




         3. Attorneys’ fees, auditor’s fees, and the costs and disbursements of this action in
            accordance with Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and

         4. Such other and further relief as the Court may deem just and proper in accordance
            with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       March 13, 2020

                                          Respectfully submitted,

                                          BRADY McGUIRE & STEINBERG, P.C.

                                   By:    /s/ James M. Steinberg
                                          _________________________________
                                          James M. Steinberg, Esq.
                                          Attorneys for Plaintiffs
                                          303 South Broadway, Suite 234
                                          Tarrytown, New York 10591
                                          (914) 478-4293
                                          james@bradymcguiresteinberg.com
